DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: wherein the first layer and the third layer are not connected to each other (claim 18), and wherein the internal energy distribution layer and the inner energy distribution layer are not connected to each other (claims 29 and 33). 
Although the closest prior art of record, Rickson et al. (US 6,666,032) teaches a transport container for transporting temperature-sensitive transport goods, including an interior for receiving the transport goods, which is defined by an enclosure having walls defining respective sides of the transport container, the sides including a top side and a bottom side, the respective sides surrounding and enclosing the interior, said enclosure comprising several superimposed layers including a first layer being an energy distribution layer, a second layer being a latent heat accumulator layer, and a third layer being an energy distribution layer, wherein the first layer is disposed on a side of the second layer facing away from the interior of the transport container, wherein the second layer has a side facing towards the first layer and an opposite side facing towards the interior of the transport container, and wherein the third layer is disposed on the opposite side of the second layer facing the interior of the transport container, and in combination with all other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763